Case 1:20-cv-02792-LDH-CLP Document 17 Filed 03/22/21 Page 1 of 5 PageID #: 159




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------x
 DERRICK M. JOHNSON; IMAM BILAL,                                         NOT FOR PUBLICATION

                            Plaintiffs,                                  MEMORANDUM AND ORDER
                                                                         20-CV-2792 (LDH)(CLP)
                   -against-

 HENRY IKEZI; WASHINGTON EQUITY AND
 FUNDING CORP.; CITY ABSTRACT, INC.,

                            Defendants.
 ---------------------------------------------------------------x
 LaShann DeArcy Hall, United States District Judge:

          Plaintiffs Derrick M. Johnson and Imam Bilal,1 proceeding pro se, bring the instant

 action in connection with the foreclosure of real property and subsequent eviction proceedings.

 Plaintiff Derrick Johnson’s application to proceed in forma pauperis under 28 U.S.C. § 1915 is

 granted. For the reasons discussed below, the complaint is dismissed.

                                                BACKGROUND

          Plaintiff Johnson is a longtime occupant and tenant of real property located at 121-03

 Sutphin Blvd, Jamaica, New York (the “Property”). (Compl. 5, ECF No. 1.) Plaintiffs allege the

 Property is owned by a Mosque and/or a member of the Mosque. (Id. at 5-6.) They maintain that

 Plaintiff Johnson is a member of the Mosque’s Islamic council led by Plaintiff Bilal. (Id.)

 According to the complaint, Defendants fraudulently closed upon the Property. (Id.) Plaintiffs


 1
   The Court notes that although the initial complaint was purportedly brought by both Derrick M. Johnson and Imam
 Bilal, it was signed only by Derrick M. Johnson. Mr. Johnson cannot bring claims on behalf of Imam Bilal or
 represent him in this action. Iannaccone v. Law, 142 F.3d 553, 558 (2d Cir. 1998) (“[B]ecause pro se means to
 appear for one’s self, a person may not appear on another person’s behalf in the other’s cause.”). By letter dated
 March 4, 2021, Defendants’ counsel informed the Court that he advised Plaintiff of the signature defect. (ECF No.
 12.). To remedy this issue, a second complaint was filed on March 10, 2021, with identical allegations, but this time
 signed by Plaintiff Imam Bilal. (ECF No. 16.) The Court now has two complaints — one bearing the signature of
 Plaintiff Johnson and the other of Plaintiff Bills. Because the complaints are otherwise identical the court will
 consider them as one.
                                                            1
Case 1:20-cv-02792-LDH-CLP Document 17 Filed 03/22/21 Page 2 of 5 PageID #: 160




 allege that after a foreclosure auction in November 2019, they prepared and filed a title lien and

 mechanic’s lien. (Id.) Months later, Defendants purportedly filed an eviction and closed on the

 new mortgage without satisfying the outstanding liens. (Id.) Plaintiffs further allege Defendants

 commenced an illegal eviction against the occupants and “in retaliation commenced another state

 lawsuit to intimidate [P]laintiff[s].” (Id. at 5.)

                                      STANDARD OF REVIEW

         A plaintiff seeking to bring a lawsuit in federal court must establish that the court has

 subject matter jurisdiction over the action. “[F]ailure of subject matter jurisdiction is not

 waivable and may be raised . . . by the court sua sponte. If subject matter jurisdiction is lacking,

 the action must be dismissed.” Lyndonville Sav. Bank & Trust Co. v. Lussier, 211 F.3d 697, 700-

 01 (2d Cir. 2000); see also Fed. R. Civ. P. 12(h)(3). Federal subject matter jurisdiction is

 available only when a case “aris[es] under the Constitution, laws, or treaties of the United

 States,” or when plaintiffs and defendants have complete diversity of citizenship and the amount

 in controversy exceeds $75,000. 28 U.S.C. §§ 1331, 1332. The former, known as “federal

 question jurisdiction,” “may be properly invoked only if the plaintiff’s complaint necessarily

 draws into question the interpretation or application of federal law.” State of New York v. White,

 528 F.2d 336, 338 (2d Cir. 1975).

         Relevant here, under 28 U.S.C. § 1915(e)(2)(B), a district court must dismiss an in forma

 pauperis action when the action “(i) is frivolous or malicious; (ii) fails to state a claim on which

 relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from

 such relief.” Additionally, while pro se pleadings are held “to less stringent standards than

 formal pleadings drafted by lawyers,” Hughes v. Rowe, 449 U.S. 5, 9 (1980), a complaint must

 nevertheless plead “enough facts to state a claim to relief that is plausible on its face.” Bell
                                                      2
Case 1:20-cv-02792-LDH-CLP Document 17 Filed 03/22/21 Page 3 of 5 PageID #: 161




 Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A pro se plaintiff must also “still comply

 with the relevant rules of procedural and substantive law, including establishing that the court

 has subject matter jurisdiction over the action.” Ally v. Sukkar, 128 F. App’x 194, 195 (2d Cir.

 2005).

                                             DISCUSSION

 I.       Federal Question Jurisdiction

          “It is a fundamental precept that federal courts are courts of limited jurisdiction and lack

 the power to disregard such limits as have been imposed by the Constitution or Congress.” Cty.

 of Nassau, N.Y. v. Hotels.com, LP, 577 F.3d 89, 91 (2d Cir. 2009). Pursuant to 28 U.S.C. §

 1331, federal courts have jurisdiction over “all civil actions arising under the Constitution, laws,

 or treaties of the United States.” Bounds v. Pine Belt Mental Health Care Res., 593 F.3d 209,

 215 (2d Cir. 2010) (quoting 28 U.S.C. § 1331).

          Here, Plaintiffs’ claims do not arise under the United States Constitution or the laws of

 the United States. Rather, Plaintiffs seek this Court’s intervention in a dispute with Defendants

 regarding the foreclosure of their property. However, it is well settled that judgments of

 foreclosure are fundamentally matters of state law. See, e.g., Worthy-Pugh v. Deutsche Bank

 National Trust, 664 F. App’x 20, 21 (2d Cir. Oct. 18, 2016) (summary order) (a district court

 lacks jurisdiction to invalidate a foreclosure judgment); Garvin v. Bank of N.Y., 227 F. App'x 7, 8

 (2d Cir. 2007) (summary order) (same); see also Hung v. Hurwitz, No. 17-CV-4140, 2017 WL

 3769223 at *2 (E.D.N.Y. Aug. 29, 2017) (“to the extent plaintiff seeks to have the Court

 intervene in his dispute with defendants regarding any foreclosure, the Court is without

 jurisdiction to grant plaintiff the relief he seeks.”); Modica v. Eastern Savings Bank, No. 14–CV–

 1384, 2014 WL 1775553, at *2 (E.D.N.Y. May 2, 2014) (federal court lacks jurisdiction over
                                                    3
Case 1:20-cv-02792-LDH-CLP Document 17 Filed 03/22/21 Page 4 of 5 PageID #: 162




 judgments of foreclosure, as they are “fundamentally matters of state law”) (internal citation

 omitted); Dockery v. Cullen & Dykman, 90 F.Supp.2d 233 (E.D.N.Y. Mar. 30, 2000) (federal

 court lacks jurisdiction over claim that foreclosure was obtained by fraud). And to the extent

 Plaintiffs seek the Court’s intervention in a landlord-tenant proceeding, there is also no basis for

 federal jurisdiction as “federal courts, unlike state courts, have no jurisdiction over landlord-

 tenant matters.” Cain v. Rambert, No. 13-CV-5807 (MKB), 2014 WL 2440596, at *3 (E.D.N.Y.

 May 30, 2014) (internal citations omitted); see also Bey v. Jones, No. 19-CV-2577 (RRM), 2019

 WL 2028703, at *2 (May 8, 2019) (“the Court lacks federal question jurisdiction over

 [plaintiff’s] state law claims in this landlord-tenant matter”); Allied Manor Rd. LLC v. Berrios,

 No. 17-CV-2277 (WKF), 2017 WL 5558650, at *1 (E.D.N.Y. Apr. 20, 2017) (same); Abubakari

 v. Jianchao Xu, No. 3:18-cv-00972 (JAM), 2018 WL 2971099, at *2 (D. Conn. June 12, 2018)

 (“Landlord-tenant disputes are ordinarily governed by state law, not federal law.”).

        Additionally, although Plaintiffs cite to violations of federal fraud, federal banking and

 mortgage or lending fraud, and due process violations, (see, e.g. Compl. 4.), none of these

 sources of law provide a basis for a colorable federal claim on the facts of this complaint. And,

 “[m]erely invoking the existence of some federal statute, without presenting facts or alleging a

 claim related to that statute, does not establish federal question jurisdiction.” Williams v. Long

 Beach Mortg. Co., No. 15-CV-5952, 2016 WL 5720810, at *7 (S.D.N.Y. Sept. 30, 2016) (citing

 Chan Ah Wah v. HSBS Bank PLC, No. 13-CV-4789, 2014 WL 2453304, at *2 (S.D.N.Y. June 2,

 2014)); Andrews v. Citimortgage, Inc., No. 14-CV-1534, 2015 WL 1509511, at *3 (E.D.N.Y.

 Mar. 31, 2015) (same).




                                                   4
Case 1:20-cv-02792-LDH-CLP Document 17 Filed 03/22/21 Page 5 of 5 PageID #: 163




 II.    Diversity Jurisdiction

        Plaintiffs also fail to demonstrate subject-matter jurisdiction based on diversity of

 citizenship. Under 28 U.S.C. § 1332, federal courts may exercise jurisdiction over state law

 claims where the parties are of diverse citizenship and “the matter in controversy exceeds the

 sum or value of $75,000, exclusive of interest and costs.” 28 U.S.C. § 1332(a); see also

 Bayerische Landesbank, N. Y. Branch v. Aladdin Capital Mgmt. LLC, 692 F.3d 42, 48 (2d Cir.

 2012). Such is not the case here, as Plaintiffs and Defendants are alleged to be citizens of New

 York. (Compl. 1-2.)

                                          CONCLUSION

        Accordingly, the complaint is dismissed without prejudice for lack of subject matter

 jurisdiction. Fed.R.Civ.P. 12(h)(3). In light of its duty to liberally construe pro se complaints,

 the Court has considered whether to grant leave to amend the complaint, but finds that

 amendment would be futile. See Johnson v. Univ. of Rochester Med. Ctr., 642 F.3d 121, 124–25

 (2d Cir. 2011). The Court certifies pursuant to 28 U.S.C. § 1915 (a)(3) that any in forma

 pauperis appeal from this order would not be taken in good faith. Coppedge v. United States, 369

 U.S. 438, 444-45 (1962).


                                                       SO ORDERED.

 Dated: Brooklyn, New York                             /s/ LDH
        March 22, 2021                                 LASHANN DEARCY HALL
                                                       United States District Judge




                                                  5
